705 S.E.2d 726 (2011)
LING
v.
The STATE.
No. A09A1271.
Court of Appeals of Georgia.
January 26, 2011.
J. Scott Key, McDonough, for appellant.
Scott L. Ballard, District Attorney, Robert W. Smith Jr., Assistant District Attorney, for appellee.
DOYLE, Judge.
In Ling v. State,[1] the Supreme Court reversed this Court's opinion in Ling v. State.[2]
Accordingly, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this court, the trial court's order denying Ling's motion for new trial is vacated, and this case is remanded for further proceedings consistent with this opinion.
Judgment vacated and case remanded.
ADAMS and BLACKWELL, JJ., concur.
NOTES
[1]  288 Ga. 299, 702 S.E.2d 881 (2010).
[2]  300 Ga.App. 726, 686 S.E.2d 356 (2009).